Title: Ralph Izard to the American Commissioners, 29 April 1778
From: Izard, Ralph
To: American Commissioners,Franklin, Benjamin,Lee, Arthur,Adams, John


Gentlemen
Paris 29 April 1778.
I have the honour of sending you an extract of a Letter received from Charles Town, in South Carolina, dated the 12th. of February. “A dreadful fire broke out in the morning of the 15th. January, the North end of Union-Street, which has consumed the most beautiful part of the Town. Upon the alarm’s being given, a number of people with all the engines were soon assembled, but the Wind blowing fresh at N.N.E. drove the flames with an impetuosity that could not be checked. The fire was so rapid in its progress, that before 12 o’Clock, it had entirely destroyed all Union-Street, the South-side of Queen Street from Mr. Doyley’s house to the Bay, the greatest part of Chalmers’s Alley; all the Bay (except fifteen houses) from Queen’s Street to Granville’s Bastion; the north side of Broad Street from Mr. Thomas Smith’s to the Bay; the South side of the same from Mr. Sarrasin’s to Mr. Guerard’s house; all Gadsdens alley; all Elliott’s Street except two houses; all Bedons alley; the East side of Church-Street from Broad Street to Stoll’s alley except five tenements, and the whole of Tradd Street to the Eastward of Church Street; which altogether formed one of the most dismal scenes of woe and distress, that can possibly be conceived. The number of dwelling houses destroyed, exclusive of stores and outhouses is upwards of 250. The quantity of merchandize and furniture lost is very considerable. The whole loss by the most moderate computation exceeds three millions of dollars. Many are of opinion it is upwards of a Million Sterling.”
I flatter myself with the hopes, that some substantial relief might be obtained from this Kingdom either by application to the Government, or by private subscription. It may be proper to consider whether both, or either of these modes, should be adopted; and I shall be ready to confer with you about it, at any time that you are pleased to appoint. I have the honour to be Gentlemen, Your most obedient humble Servant

Ra. Izard.
To The Honble Benja. Franklin Arthur Lee, and John Adams Esquires
 
Notation: Ra. Izard, Paris 29. avril 1778.
